PER CURIAM.
This negligence action based on slip and fall damages was thwarted in the trial court by an order sustaining defendants’ motion for summary judgment. Plaintiff sought review by appeal to the supreme court, which assigned the matter here.
The documents submitted by the litigants as briefs do not indicate any recognition of the existence of the Rules of the Supreme Court, 12 O.S.1971, Ch. 15, App. 1. Therefore, the briefs were ordered stricken on the 21st day of December, 1976.
In the absence of compliance with the rules, the court “may continue or dismiss the cause, reverse or affirm the judgment appealed from, render judgment, strike the pleading, brief or record, or impose such other penalty as is necessary to enforce compliance therewith.” Rule 1, Rules of the Supreme Court, 12 O.S.1971, Ch. 15, App. 1.
Compliance with the rules has not been accomplished in the case at bar. In this circumstance, this appeal should be dismissed. Taylor v. State ex rel. Grant, 102 Okl. 26, 225 P. 916 (1924); Leonard v. Adams, 86 Okl. 181, 207 P. 90 (1922); Watkins Nat’l Bank v. Polk, 47 Okl. 256, 147 P. 1011 (1915).
Appeal dismissed and the matter is remanded to the trial court with directions to enforce the judgment rendered.
All Judges concur.